Citation Nr: 1816663	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-07 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to service connection for fibromyalgia.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel





INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Army National Guard from August 2003 to January 2004, and on active duty from July 2004 to October 2005, and from July 2006 to September 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that in a June 2013 rating decision, the Veteran was granted service connection for irritable bowel syndrome and assigned a 10 percent rating, effective October 8, 2009.  The Veteran submitted a notice of disagreement to the rating assigned, and perfected his appeal, asserting in his VA Form 9 that he was entitled to a 30 percent rating.  In a January 2015 rating decision the RO increased the Veteran's rating for irritable bowel syndrome to 30 percent, effective October 8, 2009.  The RO notified the Veteran that this was considered a full grant of the benefits regarding the issue on appeal.  The Veteran did not file an additional notice of disagreement or otherwise disagree with that statement.  Therefore, this issue is not on appeal and is not addressed herein.  

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in August 2016.  A copy of the transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board finds remand is required to obtain private treatment records.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making reasonable efforts to obtain relevant private medical records.  38 C.F.R. 
§ 3.159(c)(1) (2017).

The Veteran testified at his August 2016 Board hearing that he had received private treatment recently.  The Veteran specified that he has received treatment from Drs. Roy and Sellers, and even more recently has received treatment from a new primary care physician.  See Board Hearing Transcript p. 14.  These private treatment records are not associated with the claims folder.  An attempt to secure these records should be made on remand, as the records might disclose pertinent evidence.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.


2. Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records to include those from Dr. S. and Dr. R. as well as the new primary care physician identified by the Veteran during the August 2016 Board hearing.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file. If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim. The Veteran must then be given an opportunity to respond.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion regarding whether there is currently diagnosed fibromyalgia or chronic fatigue syndrome.

Second, if there are other currently diagnosed disabilities rather than fibromyalgia and/or chronic fatigue syndrome, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each disorder had onset in, or is otherwise related to, active military service.  

Third, if there is no fibromyalgia, chronic fatigue syndrome, or other diagnoses, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent probability or more) that the Veteran has a disability that is due to (1) an undiagnosed illness, or (2) medically unexplained chronic multisystem illness, or (3) diagnosable chronic multisymptom illness with a partially explained etiology.

4. Ensure compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran. After the Veteran have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




